Citation Nr: 0108126	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed asbestosis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served with the Merchant Marines during World War 
II.  A DD Form 214 shows the following dates as the veteran's 
periods of active duty for VA benefit purposes: December 12, 
1944 to January 11, 1945 (for service aboard the vessel 
Marine Devil); January 12, 1945 to January 29, 1945 (for 
service aboard the vessel Marine Devil); March 5, 1945 to 
April 11, 1945 (for service aboard the vessel Great Republic; 
and May 8, 1945 to June 5, 1945 (for service aboard the 
vessel Sea Owl.  A DD Form 214 also shows service in the 
Merchant Marines from September 1945 to December 1946, with 
service aboard the vessel Gauntlet from September 17, 1945 to 
November 16, 1945.

The veteran also had active duty from November 1952 to 
October 1954 in the United States Army.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO. 

In April 1999, the veteran failed to report for a hearing at 
the RO scheduled at his request.  In January 2001, the 
veteran withdrew his request for a personal hearing.



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran is claiming service connection for asbestosis due 
to exposure to asbestos during service in the Merchant 
Marines.  The evidence of record indicates that he did serve 
aboard ships during service in the Merchant Marines.  

The veteran has submitted a June 1995 private medical 
statement in which it was indicated that a chest x-ray study 
showed bilateral pleural thickening consistent with the 
diagnosis of pleural asbestosis.

In an April 2000 VA examination report, the examiner 
indicated that review of the claims file did not show any 
definitive report diagnosing his condition as asbestosis.  It 
was opined that the veteran currently had chronic obstructive 
pulmonary disease (COPD) and, without x-ray or biopsy, a 
diagnosis of asbestosis could not be made.

A May 2000 private medical statement indicated that there was 
no current evidence of asbestosis and the diagnosis was that 
of COPD secondary to cigarette smoking.

In light of the evidence of record, the Board finds that the 
case should be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of the claimed asbestosis.  

The service medical records from the veteran's period of 
service in the Merchant Marines have not been obtained.  The 
RO should attempt to obtain those records and any available 
service personnel records.  In addition, the RO should verify 
the veteran's service in the Merchant Marines, to include 
verification of the dates of service aboard ships during 
while on active duty.

The veteran also seeks entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Service connection is currently in 
effect for post-traumatic stress disorder (PTSD), rated at 50 
percent and for ocular ischemia of the left eye, rated at 30 
percent.  

The most recent VA psychiatric examination was conducted in 
July 1999.  The diagnosis was that of PTSD and it was 
indicated that the Global Assessment of Functioning (GAF) 
score was 35.  The examiner indicated that the veteran 
reported that his PTSD symptoms had not worsened and noted 
that he had derived considerable benefit from long term 
outpatient psychiatric treatment and medication, which should 
be continued.  The examiner, however, did not discuss the 
effect of PTSD on the veteran's ability to work.

The most recent examination regarding the service-connected 
eye condition was conducted in July 1999.  It was indicated 
that corrected visual acuity in the right eye as 20/25 and 
visual acuity in the left eye was light perception.  The 
final diagnoses included that of primary open angle glaucoma, 
both eyes, phthisis bulbi, left eye, light perception and 
status post cataract extraction left eye and mild cataract, 
right eye.

The veteran should be afforded VA examinations to determine 
the current severity of the service-connected PTSD and left 
eye condition, including the effect of each disability on his 
ability to work.

In light of the need for additional VA examinations, all 
pertinent medical records should be obtained.  

The record reflects that the veteran has not worked since 
1979 and has been in receipt of Social Security disability 
benefits since 1983.  The Board also requests that complete 
medical records referable to grant of disability benefits by 
the Social Security Administration should be obtained for 
review in connection with the veteran's claims.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected PTSD and ocular 
ischemia of the left eye and for the 
claimed asbestosis not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  

2.  The RO should take the appropriate 
steps to obtain verification of the 
veteran's service in the Merchant Marine, 
to include the dates of service on each 
vessel on which he served.  The RO should 
also take the appropriate steps to obtain 
the veteran's service personnel file and 
all service medical records pertaining to 
his service in the Merchant Marines.  All 
records received must be associated with 
the claims file.  

3.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of all 
records referable to the grant of 
disability benefits by the Social 
Security Administration effective in 
December 1983.

4.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed asbestosis. All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed asbestosis. The examiner 
should elicit from the veteran and record 
a complete history of his in-service and 
any post-service (occupational) asbestos 
exposure.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current pulmonary disability 
due to asbestos exposure which was 
incurred in or aggravated by service. A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone and state 
whether the service-connected PTSD 
precludes the veteran from securing and 
following substantially gainful 
employment consistent with occupational 
and educational background.  A complete 
rationale for all opinions expressed must 
be provided.

6.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current severity of the service-
connected left eye condition.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
effect of the service-connected left eye 
condition on the veteran's employment and 
whether the left eye condition alone 
precludes the veteran from securing and 
following substantially gainful 
employment consistent with occupational 
and educational background.  A complete 
rationale for all opinions expressed must 
be provided.

7.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


